Form: Dismiss TRAP 42.2 Appellant's Motion



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


EZEQUIEL CORDOVA,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-06-00323-CR

Appeal from the

384th Judicial District Court

of El Paso County, Texas

(TC# 20060D04041)

MEMORANDUM  OPINION


	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.2(a), which states that:
		At any time before the appellate court's decision, the appellate court may
dismiss the appeal upon the appellant's motion.  The appellant and his or her
attorney must sign the written motion to dismiss and file it in duplicate with the
appellate clerk, who must immediately send the duplicate copy to the trial court
clerk.

	Appellant and his attorney have filed and signed the motion to dismiss.  Appellant having
complied with the requirements of Rule 42.2(a), the Court has considered this cause on
Appellant's motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the appeal.

April 19, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)